DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 20 and 21 recite ”an amino acid sequence selected from…”. Using the broadest reasonable interpretation, this means two or more consecutive amino acids in the reference sequence. This brings no particularity to the claims and the limitation can be met by virtually any amino acid sequence. It is accepted that “an amino acid sequence” is distinct from “the amino acid sequence”, where the latter used in this context.  Note that this is different from the use of the phrase in, for example, claim 24, which recites “comprising an amino acid sequence that is at least 90 percent identical to the amino acid sequence according to SEQ ID NO:14 or 16,…” because in the case of claim 24, the comprised amino acid sequence must be at least 90% identical, i.e., it must have 90% identity to the designated SEQ ID NO.  Being “90% identical to the amino acid sequence…” is different from “having at least 90% identity to an amino acid sequence…”

Examiner’s Comment
It is noted that percent identity is defined on p. 21, lines 12-17, as “[T]he percentage of nucleotides or amino acid residues in a candidate sequence that are identical with the nucleotides or amino acid residues in the specific nucleic acid, peptide or polypeptide sequence, after aligning the sequences and introducing gaps, if necessary, to achieve the maximum percent sequence identity, and not considering any conservative substitutions as part of the sequence identity.”  This means that there is no limit on introduction of gaps and apparently conservatively substituted amino acids are considered identical.  Taken together, 90% percent sequence identity allows for great breadth of sequence. 

Election/Restrictions
New method claims 31 and 32 would have been restricted as a separate invention had they been present originally.  However, being added by amendment on 6/30/22 to depend directly from claim 1, which was indicated as an allowable product, they are required to be examined as being a process dependent on an allowable product and including all the limitations thereof.  As a result, claims 31 and 32 will not be restricted and may be subject to or be the subject of double patenting with another application or patent as appropriate (see MPEP § 821.04).

Response to Amendment
	The rejection of claims 2-4, 6-10, 12, 13 under 35 USC 112(b) is withdrawn in view of the amendment to the claims and cancelation of claim 12. Note that claim 15 remains rejected.


Claim Objections
Claims 1, 10, 19 and 30 are objected to because of the following informalities: In claim 1, “comprising an HCDR1,… sequences” is incorrect.  The word “sequences” should be singular.   In claims 10 and 30, “The antibody any one of claim __” is incorrect.  It is appropriate instead to say “The antibody of claim __” (see end of Office action for suggested claim language).  In claim 19, the correct alternative form is ‘selected A or B’, not ‘selected from A and B’. 
Appropriate correction is required.

Sequence Requirements
In accordance with 37 C.F.R. 1.821(d),  where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Currently, multiple sequences in the specification and claims are referred to with SEQ ID NOs:, but “NO:” must be used instead of “NOs:” as set forth in this 37 C.F.R. 1.821(d).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 remains and new claims 17, 18 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: expression of the encoded antibody.  The claimed method requires producing the antibody, but there are insufficient method steps to accomplish this. There is still not step involving expression of the encoded antibody.  Culturing the host cell does not necessitate the expression of the nucleic acid encoding the antibody. If it is not expressed, then it is not produced. 

Applicant argues (p. 12, first paragraph, of Remarks) that the rejection has been addressed and is moot.  The argument has been fully considered, but is not persuasive. For the reasons set forth in the preceding paragraph, the rejection of claim 15 is maintained.

Claims 17 and 18 are indefinite because they recite “FR1 to FR3”.  It is unclear what that means, i.e. does this include only FRs or does it also include CDRs.  If it includes CDRs, it is unknown what they are. This rejection could be obviated by reciting, for example, “FR1, FR2 and FR3”.
Claim 30 is indefinite because it recites that “said multispecific molecule comprises at least a second function molecule”.  It is unclear how a molecule can comprise a molecule.  According to the National Cancer Institute Dictionary of Cancer Terms (www.cancer.gov/publications/dictionaries/cancer-terms/def/molecule>, 2022), a molecule is “The smallest particle of a substance that has all of the physical and chemical properties of that substance.”  This rejection could be overcome by substituting an appropriate term for the second occurrence of “molecule” or could use phrasing such as ‘wherein said multispecific molecule additionally comprises a second antibody or a ligand for a receptor.’  See suggested claim language for consideration at the end of this Office action.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 remains and claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibody constructs which comprise HCDR1-3 of SEQ ID NO:1-3, respectively, and LCDR1-3 of SEQ ID NO:17-19, respectively, and wherein the VH is at least 90% identical to SEQ ID NO:14, 15 or 16, and the VL is at least 90% identical to SEQ ID NO:26 and 27, the antibody bind human PDL1, does not reasonably provide enablement for wherein the antibody comprises a scaffold unable to accommodate the 6 CDRs in order and in the required structural context of the VH and VL. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 8 is now drawn the antibody of claim 4, which is one comprising 1) a heavy chain variable region (VH) comprising the HDR1-3 sequence of SEQ ID NO:1-3, respectively, and which is at least 90% identical to SEQ ID NO:14, 15 or 16, and 2) a light chain variable region (VL) comprising the LCDR1-3 sequence of SEQ ID NO:17-19, respectively, and which is at least 90% identical to SEQ ID NO:26 or 27.  The dependency of claim 8 requires the 10% sequence identity variation to be limited to the framework regions (FR) of SEQ ID NO:14-16 for the VH and SEQ ID NO:26 and 27 for the VL; although, by the definition of percent identity, this allows for great breadth of the FRs (see p. 21, lines 12-17).  SEQ ID NO:26 and 27 vary only by one conservative and one nonconservative FR amino acid substitution.  The variation between the VH sequences of SEQ ID NO:14-16 is greater.  However, there is still a limit imposed by the required identity.  The types of antibodies listed in claim 8 which are monoclonal, chimeric, Fab, Fv, scFv, dsFv and scAb, all have full VH and VL domains and could made by well known and routine methods by those the skilled artisan.  However, it is unclear whether a “STAB”, which is undefined by the claim or the specification, could be.  It is unclear what the structure of a STAB is. Further, there is no description of a “binding domain based on alternative scaffolds”.  It is unclear what identifies a “binding domain” as an “antibody”, which is required by the claims.  While there are examples of “binding domains based on alternative scaffolds” (p. 54, lines 27-30), there is no limiting definition thereof.  The specification does not provide working examples, direction or guidance to allow the skilled artisan to reasonably predict which antibodies within this broad genus could be made and used with a reasonable expectation of success. Dependent claim 21 limits the binding domains based on alternative scaffolds to ankyrin-based domains, fynomers, avimers, anticalins, fibronectins, and binding sites being built into constant regions of antibodies.  Further, as discussed by Hosse et al. (Prot. Sci, 15:14-27, 2006), while there are many different types of recombinant protein-binding structures, not all comprise a VH and VL which comprise three complementarity determining regions (CDRs). Figure 1 shows, for example, an ankyrin-based domains (D) and (F) fibronectin scaffold, neither of which comprise a VH and VL to produce a binding domain.  Additionally, as can be seen from Table 1 of Hosse et al., different constructs have different randomized elements, e.g., loops, that allow for particular binding specificity. For example, fibronectin scaffolds have 2 loops which can be varied to determine what is bound (p. 21, col. 2, second paragraph), and anticalins have a ligand pocket composed of 4 hypervariable loops (p. 23, col. 1, second paragraph).  These would not reasonably be expected to meet the structural limitations of the claims. Hosse also discusses that depending on the scaffold, modifications of the amino acids sequence can potentially lead to misfolding or instability of the scaffold (p. 17, col. 2, middle). The reference notes that the majority of alternative library scaffolds have obvious limitations with regard to the range of ligands they can recognize, whereas this is not the case for scFv antibody library (p. 24, col. 2, end of second paragraph). 
The specification teaches isolation of human PD-L1-binding IgG antibodies from rabbits.  Only two clones, 33-30-G02 and 37-20-B03, were further analyzed for binding properties (Example 3).  These clones were humanized to make scFv using specific wildtype or mutated human VH frameworks into which the rabbit CDRs were grafted (first paragraph of Example 4 and Tables 13 and 14).  No antibody structure other than monoclonal, humanized and scFv were made.  While one skilled in the art could make and use an antibody that binds human PDL1 which is a monoclonal, chimeric, Fab, Fv, scFv, dsFv or scAb antibody, this is not the case for other antibodies with structures that do not normally comprise a full VL or VH meeting the structural limitations of claim 4. 
For the reasons discussed above and including the broad genus of antibody types encompassed, the showing in the prior art of the complexity of alternative antigen-binding scaffolds and their structural restrictions related to what the antigen-binding regions may be, the lack of guidance for, direction about or working examples of any antibodies meeting the limitations of the instant claims which are not monoclonal, humanized or chimeric or scFv antibodies or, by extension, Fab, Fv, dsFv or scAb antibodies, it would require undue experimentation to make and use the invention commensurate in scope with the claims.

Applicant argues (p. 12, second paragraph of Remarks) that claim 8 has been amended now to be directed to a genus of antibodies characterized both by structural features and by displaying the full set for functional characteristics listed in claims 6 and 7, which are now enabled over the full scope. The argument has been fully considered, but is not persuasive.  The amendment removing particular alternative scaffolds does not satisfy the enablement requirement because the claim still encompasses an ambiguous STAB antibody, as well as an antibody which is “binding domains based on alternative scaffolds.”  Further, claim 27, dependent on claim 8, is also rejected for the reasons set forth above.  



Claims 6 and 7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 7 have been amended to depend from claim 3, which requires the specific set of VH and VL CDRs set forth in claim 1 and also generally designates the VL framework regions as FR1-3 being of the Vκ type and FR4 being a Vκ or Vλ type.  There is no limitation related to VH FRs.  The claims have been amended also such that their activity in most cases is limited to the most stringent of those previously listed, e.g., the ability to neutralize PDL1/PD-1 interaction with a potency greater than 4 times that of avelumab (relative potentcy), as opposed to greater than 2 or 3 times more.
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The claims are drawn to a composition comprising a human PDL1-binding antibody and which also has at least one of the functional properties set forth in claims 6 and 7, such as binding to human PDL1 with a Koff rate of 10-5 s-1 or less or, when in an scFv format, having a melting temperature determined by differential scanning fluorimetry of at least 70ºC, wherein the antibody is formulated in 50 mM phosphate-citrate buffer at pH 6.4, 150 mM NaCl.  Claims 6 and 7 have very particular functional limitations beyond the generic binding to human PDL1.  The specification discloses only two clones, 33-30-G02 and 37-20-B03, which were further analyzed for binding properties (Example 3).  These clones were humanized to make scFv using specific wildtype or mutated human VH frameworks into which the rabbit CDRs were grafted (first paragraph of Example 4 and Tables 13 and 14).  Only these FR optimized scFvs are disclosed as having the required functional properties of claims 6 and 7 (Examples 3-10). The skilled artisan would not reasonably expect that the encompassed genus as a whole would possess the recited functions, because it is not only the heavy and light chain CDRs that impart functional properties, but also regions outside the CDRs.  For example, MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of IgG antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2).  In agreement with this, Sela-Culang et al. (Frontiers Immuno. 4, article 302, pp. 1-13, 2013, see p.7, col. 1, third paragraph) states, “However, it is now well established that some of the FR residues may play an important role in Ag [antigen] binding (32, 108).” The FR may have amino acids which contact the antigen or may be involved in forming/maintaining a particular 3-D structure (ibid, p. 7, col. 1, last paragraph, through col. 2). Therefore, while CDRs are important for binding and contribute the majority of contact residues with the target antigen, the framework residues may also contact the antigen and are also essential for maintaining the proper antigen-binding conformation of the CDRs and for proper association of the heavy and light chain variable regions. This is true for conventional IgG immunoglobulins, but may be more so for alternative structures.  These amino acids outside the CDRs impart characteristics related to stability and can also influence binding affinity parameters, such as Koff. 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” The instant specification does not provide a structure-function correlation, i.e., identification of particular amino acids which are responsible (necessary or dispensible) for the functions in accordance with the parameters set forth in the claims, beyond binding human PDL1 required by the claims, and the skilled artisan could not readily envision the antibodies meeting the claim limitations based on the specification and prior art.  It does not appear the inventors were in possession of the claimed genus of antibodies. Instead it appears only a small number of species meet the limitations of the claims, see for example, Tables 8-17 and 23.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it. The antibody itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).

Applicant argues (p. 12, third paragraph, of Remarks) that claims 6 and 7 have been amended to a genus sufficiently described in and supported by the application as originally filed.  The argument has been fully considered, but is not persuasive. Claims 6 and 7 have been amended to depend from claim 3, which requires the specific set of VH and VL CDRs set forth in claim 1 and also generally designates the VL framework regions as FR1-3 being of the Vκ type and FR4 being a Vκ or Vλ type, but there is no limitation related to VH FRs.  Further, the claims have been amended also such that their activity in most cases is limited to the most stringent of those previously listed.  The working examples use only small subset of the antibodies encompassed by the claims, IgG clones 33-30-G02 and 37-20-B03, and scFv humanized variants thereof with particular framework regions (e.g., Table 13).  The prior art shows that it is not only the CDRs that confer binding properties, but the framework regions also. As discussed in the rejection above, neither the specification nor the prior art support description of the genus of antibodies which must have specific functional properties encompassed by the claims.



Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer, comprising the step of administering an effective amount of the antibody of claim 1 which is an antagonist or PD-1/PDL1-blocking antibody to a subject in need thereof, does not reasonably provide enablement for wherein the disease is not cancer or wherein the antibody is not administered in an effective amount or wherein the antibody is not an antagonist or PD-1/PDL1-blocking antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to a method of treating a proliferative disease comprising administering the antibody of claim 1 to a subject in need thereof, wherein claim 32 specifies that the proliferative disease of claim 31 is cancer.  Example 11 (Fig. 10) of the instant specification shows treatment of human cell line-derived lung cancer in a xenograft mouse model using one of the antibodies encompassed by the instant invention. Example 12 (Fig. 12) shows treatment of immunodeficient NOG mice engrafted with human NSCLC cells showed stabilized tumor growth compared to the control group. All antibodies used in the specification blocked the interaction of PD-1 with PDL1 (e.g., Fig. 7 and 8). As stated on p. 20, line 4, “The antibody of the invention is a PDL1 inhibitor.”  However, the antibodies encompassed for use in the claimed method are not required to be inhibitors. 
There is a mere mention of “proliferative disease” in the specification, with none other than cancer specifically mentioned and no working examples for others.  The prior art does not support treatment of proliferative diseases other than cancer, such as atherosclerosis, rheumatoid arthritis, psoriasis or cirrhosis of the liver, with an antibody that binds PDL1 and meets the structural limitations of claim 1.  There is no guidance or direction in the specification or the prior art to enable the skilled artisan to use the claimed antibody for treatment of a proliferative disease that is not cancer. The specification has not provided a reasonable expectation of success for treatment of other than cancer. The art supports the complexity of the role of PD-L1 and teaches away from general application of the instant antibody for treating proliferative disease which are not cancer.  For example, Grievink et al. (Front. Cardiovasc. Med. 8:740531. doi: 10.3389/fcvm.2021.740531, Nov. 2021, “Aim” and “Conclusion” on page 1) shows that stimulation instead of inhibition of the PD-1/PD-L1 pathway improves atherosclerosis.  It does not reasonably appear that the antibody of claim 1 could be used for this purpose, and it is noted that Grievink et al. is a post-filing reference.
Further, for treatment of cancer with the antibody of claim 1, an effective amount would be required.  If the antibody were, for example, in trace amounts, one skilled in the art would not reasonably expect treatment.
For the reasons discussed above and including the breadth of claim 31 as it relates to a proliferative disease, the lack of guidance, direction or working examples for any proliferative disease other than cancer, the lack of support in the prior art for treatment of a proliferative disease other than cancer with an antagonistic/blocking anti-PDL1 antibody and subsequent unpredictability of treatment of a disease which is not cancer, the lack of disclosure of anti-PDL1 antibodies which stimulate the PDL1/PD1 pathway, and the teaching away of the art in the treatment of a proliferative disease which is not cancer with an inhibitory PDL1 antibody, it would require undue experimentation to practice the method of treatment for claim 31 commensurate in scope with the claims.  For both claims 31 and 32, the claims are not enabled wherein the antibody is in a less than effective amount.


Allowable Subject Matter
Claims 1-5, 10, 11, 14, 16 and 19-26 are allowable over the prior art, but claims 1, 10 and 19 are objected to.  
Claims 9, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 17, 18 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to overcome the objection of claim 30.

Claims for Applicant’s Consideration
The following claims 6, 10 and 30 have been drafted by the examiner and presented to Applicant for consideration (see p. 98, second paragraph, second sentence, for basis for proposed language for claim 6):

6 (Currently Amended) The antibody of claim 3, wherein said antibody:
	(i) …..
(vii) has the ability to neutralize PDL1/PD-1 interaction with a greater than 4 times potency relative to that of avelumab (relative potency), 50 value in ng/mL of avelumab as measured in the ELISA assay to the IC50 value in ng/mL of said antibody, wherein said antibody is an scFv, as measured in the ELISA assay; 
(viii) has the ability to neutralize PDL1/PD-1 interaction with a greater than 4 times potency relative to that of avelumab (relative potency), 50 value in ng/mL of avelumab as measured in the NFAT reporter gene assay to the IC50 value in ng/mL of said antibody, wherein said antibody is an scFv, as measured in the NFAT reporter gene assay; and/or 
(ix) has the ability to neutralize PDL1/B7-1 interaction with a greater than 4 times potency relative to that of avelumab (relative potency), 

10. (Currently Amended) The antibody of 
30. (New) The antibody of a second antibody or a ligand for a receptor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 24, 2022